

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.38
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is made as of March 28, 2008, by and
among CardioTech International Inc, a Delaware corporation (“Seller”), Catheter
and Disposable Technology, Inc., a Minnesota corporation (“CDT”) and Tacpro,
Inc., a California corporation (the “Buyer”).
 
BACKGROUND.
 
(a)           CDT is a wholly owned subsidiary of Seller.  CDT is an original
equipment manufacturer and supplier of specialized disposable medical devices to
medical device companies from concept to finished packaged, sterile product,
with a principal focus on the design, development and manufacture of unique
disposable medical devices – primarily catheters – used in angioplasty,
minimally invasive surgery, electrophysiology, fertility treatments and other
procedures  (collectively, the “Business”).
 
(b)           Buyer is engaged in the business of manufacturing, marketing and
selling medical devices and components.
 
(c)           For the consideration contemplated by this Agreement and subject
to and upon the terms and conditions set forth in this Agreement, Seller desires
to sell, and Buyer desires to purchase, the Shares (as such term is defined
below).
 
The parties, intending to be legally bound, agree as follows:
 
1.           DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
“Affiliate” means with respect to any Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.
 
“Applicable Contract” means any Contract (a) under which CDT has or may acquire
any rights, (b) under which the CDT has or may become subject to any obligation
or liability, or (c) by which the CDT or any of the assets owned or used by it
is or may become bound.
 
“Balance Sheet” shall have the meaning defined in Section 3.4.

--------------------------------------------------------------------------------


 
“Best Efforts” the commercially reasonable best efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result is achieved in a reasonably expeditious manner; provided, however,
that an obligation to use Best Efforts under this Agreement does not require the
Person subject to that obligation to take actions that would result in a
Material Adverse Change in the benefits to such Person of this Agreement and the
Contemplated Transactions.
 
“Business” shall have the meaning defined in the Background section of this
Agreement.
 
“Breach” of a representation, warranty, covenant, obligation, or other provision
of this Agreement or any instrument delivered pursuant to this Agreement will be
deemed to have occurred if there is or has been any inaccuracy in or breach of,
or any failure to perform or comply with, such representation, warranty,
covenant, obligation, or other provision.
 
“Buyer” shall have the meaning defined in the first paragraph of this Agreement.
 
“Closing” shall have the meaning defined in Section 2.3.
 
“Closing Date” shall have the meaning defined in Section 2.3.
 
“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
 
“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
“Damages” shall have the meaning defined in Section 10.2.
 
“Disclosure Schedule” means the disclosure schedule delivered by Sellers to
Buyer concurrently with the execution and delivery of this Agreement.
 
 “Employee Plan” shall have the meaning defined in Section 3.12.
 
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
2

--------------------------------------------------------------------------------


 
“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(a)  
any environmental, health, or safety matters or conditions (including on-site or
off- site contamination, occupational safety and health, and regulation of
chemical substances or products);

 
(b)  
fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;

 
(c)  
financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or

 
(d)  
any other compliance, corrective, investigative, or remedial measures required
under Environmental Law or Occupational Safety and Health Law.

 
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. 9601 et seq., as amended (“CERCLA”).
 
“Environmental Law” means any Legal Requirement that requires or relates to:
 
(a)  
advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

3

--------------------------------------------------------------------------------


 
(b)  
preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

 
(c)  
reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

 
(d)  
assuring that products are designed, formulated, packaged, and used so that they
do not present unreasonable risks to human health or the Environment when used
or disposed of;

 
(e)  
protecting resources, species, or ecological amenities;

 
(f)  
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

 
(g)  
cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

 
(h)  
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

 
“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
 
“Escrow Agent” means Citizens Bank of Massachusetts.
 
“Escrow Deposit” shall have the meaning defined in Section 2. 2.
 
“Escrow Fund” shall have the meaning defined in Section 2. 2.
 
“Facilities” means any real property, leaseholds, or other interests currently
or formerly owned or operated by CDT and any buildings, plants, structures, or
equipment (including motor vehicles, tank cars, and rolling stock) owned or
operated by CDT.
 
“GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4(b) were prepared.
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
4

--------------------------------------------------------------------------------


 
“Governmental Body” means any:
 
(a)  
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

 
(b)  
federal, state, local, municipal, foreign, or other government;

 
(c)  
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

 
(d)  
multi-national organization or body; or

 
(e)  
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or CDT.
 
“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
“Indebtedness” shall mean any indebtedness for borrowed money.
 
“Indemnified Persons” shall have the meaning defined in Section 10.2.
 
“Intellectual Property Assets” shall have the meaning defined in Section 3.22.
 
“Interim Balance Sheet” shall have the meaning defined in Section 3.4.
5

--------------------------------------------------------------------------------


 
“Inventory” shall include, but not be restricted to, raw materials, work in
process (progress), sub-assemblies and finished goods.  The valuation of
Inventory at the Closing Date shall be consistent with GAAP and the normal
costing methodology used by Seller and CDT at previous month-ends.


“IRC” means the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.


“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
 
“Knowledge” means with respect to: (a) an individual respecting a particular
fact or other matter, that  such individual is actually aware of such fact or
other matter, or a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter; and (b) a Person (other than an individual) respecting a
particular fact or other matter, that any individual who is serving, or who has
at any time served, as a director, officer, partner, executor, or trustee of
such Person (or in any similar capacity) has, or at any time had, Knowledge of
such fact or other matter.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
“Material Adverse Change” shall mean any state of facts, change, development,
effect, condition or occurrence that is (i) material and adverse to the
valuation, business, assets (including intangible assets), liabilities,
properties, (including intangible property), operations, prospects, liabilities
or condition (financial or otherwise) of CDT, or (ii) materially affects the
ability of CDT and / or the Seller to perform their respective obligations under
this Agreement or to consummate the transactions contemplated by this Agreement.
 
“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
 
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
6

--------------------------------------------------------------------------------


 
“Ordinary Course of Business” an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person.
 
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Proprietary Rights Agreement” shall have the meaning defined in Section
3.19(b).
 
“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
 
“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
 
“Seller” shall have the meaning defined in the first paragraph of this
Agreement.
 
“Shares” shall have the meaning defined in Section 3.3.
7

--------------------------------------------------------------------------------


 
“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of CDT.
 
“Taxes” shall mean any and all forms of taxation, withholdings, duty, impost,
social security contributions, and rates or levy of any nature (whether federal,
state or local) whatsoever, and whenever and wherever charged, levied or
imposed, and any interest, surcharge, fine or penalties in relation thereto
whether of a direct or indirect nature.


“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.
 
“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
 
“Threatened” a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
“Transaction Costs” means any and all outstanding and unpaid costs, whether
payable at the Closing or otherwise, incurred by the Seller or CDT related to or
in connection with the consummation by the Seller and CDT of the transactions
contemplated hereby, including, without limitation, the fees and expenses of
consultants, investment bankers and other financial advisors, brokers and
finders, legal counsel and accountants.
8

--------------------------------------------------------------------------------


 
2  
SALE AND TRANSFER OF SHARES; CLOSING

 
2.1           Shares.                                Subject to the terms and
conditions of this Agreement, at the Closing, Seller will sell and transfer the
Shares to Buyer, and Buyer will purchase the Shares from Seller, free from all
encumbrances whatsoever.
 
           2.2           Purchase Price and
Payment.                                                                  The
purchase price (the “Purchase Price”) for the Shares to be paid at Closing is
$1,200,000 (subject to adjustment as set forth below), of which (i) $870,000 is
payable directly to Seller to supplement the $90,000 currently held be Seller as
an earnest money deposit previously delivered by Buyer, and (ii) $240,000 (the
“Escrow Deposit”) shall be deposited with the Escrow Agent (such amount,
together with interest earned thereon, “Escrow Fund”).
 
2.3           Closing.                      The purchase and sale of the Shares
(the “Closing”) provided for in this Agreement will take place at the offices of
Seller at 1:00 p.m. (local time) on March 28, 2008, or (ii) or at such other
time and place as the parties may agree (the “Closing Date”).
 
2.4           Post Closing Adjustment.  Within 105 days after the Closing Date,
the Buyer and Seller jointly shall prepare statements of Accounts Receivable,
net of reserves (“Net Closing AR”) and Inventory, net of reserves (“Net Closing
Inventory”), in each case as at the Closing Date.  Such statements shall be
prepared in accordance with GAAP and otherwise in a manner consistent with
Seller’s established practices. Buyer shall use its best reasonable commercial
efforts to collect all Net Closing AR.  The aggregate amount of Net Closing AR
which is not collected within 105 days following closing (“Uncollected AR”), and
any items of Net Closing Inventory that is still owned by CDT/Buyer as at the
first anniversary of the Closing Date shall be deemed an adjustment to the
Purchase Price, and distributed to Buyer from the Escrow Fund; provided, that if
any portion of the Uncollected AR is collected after the expiration of 105 days
following the Closing Date and prior to the first anniversary of the Closing,
such collected amount of Uncollected AR shall be credited to the Seller; and
such collected amount of Uncollected AR shall be paid over to Seller or shall
reduce the amount otherwise chargeable against the Escrow Fund as a Purchase
Price reduction in favor of the Seller.
 
 
2.5
Closing Obligations.
At the Closing:

 
(a)           Seller will deliver or cause the delivery to Buyer:
 
(i)  
   A certificate or certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers) in blank for transfer to Buyer;

9

--------------------------------------------------------------------------------


 
(ii)  
a certificate executed by Seller representing and warranting to Buyer that each
of Seller’s representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date (giving full effect to any
supplements to the Disclosure Statement that were delivered by Seller to Buyer
prior to the Closing Date in accordance with Section 5.5); and

 
 
(b)
Buyer will deliver or cause to be delivered to Seller and to the Escrow Agent:

 
(i)  
the Closing Payment by wire transfer or cashiers check to Seller;

 
(ii)  
the Escrow Deposit by wire transfer or cashiers check to Escrow Agent; and

 
 
(iii)
a certificate executed by Buyer to the effect that, except as otherwise stated
in such certificate, each of Buyer’s representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date as if made on the Closing Date.

 
3  
REPRESENTATIONS AND WARRANTIES OF SELLER AND CDT

 
Seller and CDT represent and warrant to Buyer as follows:
 
 
3.1
Organization and Good Standing.

 
(a)  
CDT is a corporation organized, validly existing, and in good standing under the
laws of the State of Minnesota, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under Applicable Contracts.  CDT is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification.

 
(b)  
Seller has delivered or made available to Buyer copies of the Organizational
Documents of CDT, as currently in effect.

10

--------------------------------------------------------------------------------


 
 
3.2
Authority; No Conflict.

 
(a)  
This Agreement constitutes the legal, valid, and binding obligation of Seller
and CDT, enforceable against Seller and CDT in accordance with its
terms.  Seller and CDT have the right, power, authority, and capacity to execute
and deliver this Agreement and to perform their obligations hereunder.

 
(b)  
Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time):

 
(i)  
contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of CDT, or (B) any resolution adopted by the board of
directors or the stockholders of either CDT or the Seller;

 
(ii)  
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which CDT or Seller, or any of the assets owned or used by CDT, may
be subject;

 
(iii)  
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental  Authorization that is
held by CDT or that otherwise relates to the business of, or any of the assets
owned or used by, CDT;

 
(iv)  
cause Buyer or CDT to become subject to, or to become liable for the payment of,
any Tax;

 
(v)  
cause any of the assets owned by CDT to be reassessed or revalued by any taxing
authority or other Governmental Body;

11

--------------------------------------------------------------------------------


 
(vi)  
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Applicable Contract; or

 
(vii)  
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by CDT.

 
Neither Seller nor CDT is or will be required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the transactions
contemplated hereby.
 
3.3           Capitalization.                                 As of the date of
this Agreement:
 
 
(a)
the authorized capital stock of CDT consists of 2,500,000 shares of Common
Stock, $.01 par value per share, of which 955,162.5 shares are issued and
outstanding (the “Shares”). Seller is and will be on the Closing Date the record
and beneficial owner and holder of the Shares, free and clear of all
Encumbrances.  No legend or other reference to any purported Encumbrance appears
upon any certificate representing the Shares, and all of the Shares have been
duly authorized and validly issued and are fully paid and nonassessable.  There
are no Contracts relating to the issuance, sale, or transfer of any equity
securities or other securities of CDT.  None of the Shares was issued in
violation of the Securities Act or any other Legal Requirement.  CDT neither
owns, nor has any Contract to acquire, any equity securities or other securities
of any Person or any direct or indirect equity or ownership interest in any
other business.

 
 
(b)
CDT has no outstanding, or has had outstanding any securities registered (or
required to be registered) under the Securities Act of 1933 or the Securities
Exchange Act of 1934 or has or has had any reporting obligation thereunder. CDT
is not subject to any filing or reporting requirements under the Securities Act
of 1933 or the Securities Exchange Act of 1934.

12

--------------------------------------------------------------------------------




3.4           Financial Statements.
 
 
(a)
Seller has delivered to Buyer: (a) the unaudited balance sheet of CDT as at
March 31, 2007 (the “Balance Sheet”) and as at March 31, 2006, and the related
statements of operations and cash flow for each of the fiscal years then ended,
(b) the unaudited balance sheet of CDT as at December 31, 2007 (the “Interim
Balance Sheet”), and the related statements of operations and cash flow for the
nine months then ended.  Such financial statements fairly present the financial
condition and the results of operations and cash flow of CDT as at the
respective dates of and for the periods referred to in such financial
statements, all in accordance with GAAP, subject, in the case of interim
financial statements, to normal recurring year-end adjustments (the effect of
which will not, individually or in the aggregate, be materially adverse) and the
absence of notes.  The financial statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved.  Within 105 days following the Closing Date, Seller will
deliver to Buyer an unaudited balance sheet and related statements of operations
and cash flow for CDT as of the Closing Date, in which all income and costs,
from whatever source, relating to CDT will be fully and properly included in
accordance with GAAP.

 
 
(b)
CDT has no liabilities or obligations of any nature (absolute, accrued,
contingent or otherwise) of the type required to be reflected or disclosed on a
balance sheet (or the notes thereto) in accordance with GAAP that were not fully
reflected or reserved against in the Balance Sheet and the Interim Balance
Sheet, except for liabilities and obligations incurred in the Ordinary Course of
Business since the respective dates thereof as set forth in the Disclosure
Schedule hereto; the reserves reflected in the Balance Sheet and the Interim
Balance Sheet are adequate, appropriate and reasonable under GAAP, and
consistent with past practice with regard to CDT.

 
3.5           Books And
Records.                                                      The books of
account, minute books, stock record books, and other records of CDT, all of
which have been made available to Buyer, are complete and correct and have been
maintained in accordance with sound business practices and in accordance with
applicable Legal Requirements. The minute books of the CDT contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders and the Board of Directors of CDT, and no meeting of any such
stockholders or Board of Directors has been held for which minutes have not been
prepared and are not contained in such minute books.  At the Closing, all of
those books and records will be in the possession of CDT.
13

--------------------------------------------------------------------------------


 
3.6           Title to Properties;
Encumbrances.                                                                           
 
 
(a)
Part 3.6 of the Disclosure Schedule contains a complete and accurate list of all
real property, leaseholds, or other interests therein owned by CDT as at the
Interim Balance Sheet date.  CDT owns (with good and marketable title in the
case of real property, subject only to the matters permitted by the following
sentence) all the properties and assets (whether real, personal, or mixed and
whether tangible or intangible) that it purports to own, including all of the
properties and assets reflected in the Balance Sheet and the Interim Balance
Sheet (except for assets held under capitalized leases disclosed or not required
to be disclosed in Part 3.6 of the Disclosure Schedule and personal property
sold since the date of the Balance Sheet and the Interim Balance Sheet, as the
case may be, in the Ordinary Course of Business), and all of the properties and
assets purchased or otherwise acquired by CDT since the date of the Balance
Sheet (except for personal property acquired and sold since the date of the
Balance Sheet in the Ordinary Course of Business and consistent with past
practice), other than Inventory and short-term investments, are listed in Part
3.6 of the Disclosure Schedule.  All properties and assets reflected in the
Balance Sheet and the Interim Balance Sheet are free and clear of all
Encumbrances and are not, in the case of real property, subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature except, with respect to all such properties and
assets, (a) mortgages or security interests shown on the Balance Sheet or the
Interim Balance Sheet as securing specified liabilities or obligations, with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (b) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
the Interim Balance Sheet (such mortgages and security interests being limited
to the property or assets so acquired), with respect to which no default (or
event that, with notice or lapse of time or both, would constitute a default)
exists, (c) liens for current taxes not yet due, and (d) with respect to real
property, (i) minor imperfections of title, if any, none of which is substantial
in amount, detracts from the value or impairs the use of the property subject
thereto, or impairs the operations of CDT, and (ii) zoning laws and other land
use restrictions that do not impair the present or anticipated use of the
property subject thereto.

14

--------------------------------------------------------------------------------


 
 
(b)
Neither Seller nor CDT has received notice that the whole nor any portion of the
property or leaseholds owned or held by CDT is subject to any governmental
decree or order to be sold or is being condemned, expropriated or otherwise
taken by any Governmental Body or other Person with or without payment of
compensation therfor, nor to the knowledge of Seller and CDT, has any such
condemnation, expropriation or taking been proposed.

 
3.7           Condition and Sufficiency of
Assets.                                                                                                The
buildings, plants, structures, and equipment of CDT are structurally sound, are
in good operating condition and repair, normal wear and tear excepted, and are
adequate for the uses to which they are being put, and none of such buildings,
plants, structures, or equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The building, plants, structures, and equipment of CDT are sufficient for
the continued conduct of the businesses of CDT after the Closing in
substantially the same size, scope and manner as conducted prior to the Closing.
 
3.8           Accounts
Receivable.                                                                All
accounts receivable of CDT that are reflected on the Balance Sheet or the
Interim Balance Sheet or on the Closing Balance Sheet (in each case, the
“Accounts Receivable”) represent or will represent valid obligations arising
from sales actually made or services actually performed in the Ordinary Course
of Business.  Unless paid prior to the Closing Date, the Accounts Receivable are
or will be as of the Closing Date current and collectible net of the respective
reserves shown on the Closing Balance Sheet or the Interim Balance Sheet or on
the accounting records of CDT as of the Closing Date (which reserves are
adequate and calculated consistent with past practice and, in the case of the
reserve as of the Closing Date, will not represent a greater percentage of the
Accounts Receivable as of the Closing Date than the reserve reflected in the
Interim Balance Sheet represented of the Accounts Receivable reflected therein
and will not represent a material adverse change in the composition of such
Accounts Receivable in terms of aging).  Subject to such reserves, each of the
Accounts Receivable either has been or will be collected in full, without any
set-off.  There is no contest, claim, or right of set-off, other than returns in
the Ordinary Course of Business, under any Contract with any obligor of an
Accounts Receivable relating to the amount or validity of such Accounts
Receivable.  Part 3.8 of the Disclosure Schedule contains a complete and
accurate list of all Accounts Receivable as of the date of the Interim Balance
Sheet, which list sets forth the aging of such Accounts Receivable.
15

--------------------------------------------------------------------------------


 
3.9           Inventory.
 
 
(a)
All Inventory, whether or not reflected in the Balance Sheet or the Interim
Balance Sheet, consists of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete items and items of
below-standard quality, which have been written off or written down to net
realizable value in the Balance Sheet or the Interim Balance Sheet or the
accounting records of CDT as of the Closing Date, as the case may be, in each
case consistent with GAAP.  All inventories not written off have been priced at
the lower of cost or net realizable value.  The quantities of each item of
inventory are reasonable in the present circumstances of CDT.

 
 
(b)
The aggregate of all agreements or commitments for the purchase of inventory,
materials and supplies by CDT as of the date of this Agreement does not exceed
$200,000, all of which orders, agreements and commitments were made in the
Ordinary Course of Business. There are no claims against CDT to return in excess
of an aggregate of $10,000 of merchandise by reason of alleged over shipments,
defective merchandise or otherwise, or of merchandise in the hands of customers
under an understanding that such merchandise would be returnable.

 
 
3.10
Taxes

 
(a)  
CDT has filed or caused to be filed (on a timely basis since April 30, 2001) all
Tax Returns that are or were required to be filed by or with respect to it
pursuant to applicable Legal Requirements.  Seller has delivered or made
available to Buyer copies of all such Tax Returns.  The Seller and/or CDT have
paid, or made provision for the payment of, all Taxes that have or may have
become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by Seller or CDT, except such Taxes, if any, as are listed
in Part 3.10 of the Disclosure Schedule and are being contested in good faith
and as to which adequate reserves (determined in accordance with GAAP) have been
provided in the Balance Sheet and the Interim Balance Sheet.

16

--------------------------------------------------------------------------------


 
(b)  
Part 3.10 of the Disclosure Schedule contains a complete and accurate list of
all audits, if any, of all such Tax Returns, including a reasonably detailed
description of the nature and outcome of each audit.  All deficiencies proposed
as a result of such audits have been paid, reserved against, settled, or, as
described in Part 3.10 of the Disclosure Schedule, are being contested in good
faith by appropriate proceedings.  Neither Seller nor CDT has given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes of CDT or for which CDT may be liable.

 
(c)  
The charges, accruals, and reserves with respect to Taxes on the books of CDT
are adequate (determined in accordance with GAAP) and are at least equal to
CDT’s liability for Taxes.  There exists no proposed tax assessment against CDT
except as disclosed in the Balance Sheet or in Part 3.10 of the Disclosure
Schedule.  All Taxes that CDT is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.

 
(d)  
All Tax Returns filed by or on behalf of CDT are true, correct, and
complete.  There is no tax sharing agreement that will require any payment by
CDT after the date of this Agreement.  CDT is not, or within the five-year
period preceding the Closing Date has been, an “S” corporation.

 
(e)  
CDT has paid and discharged all liabilities with respect to Taxes and has
provided cash reserves for the payment of any contingent liabilities with
respect to Taxes for the period up to and including the Closing Date.  CDT
confirms that on the Closing Date it has no outstanding liability for Taxes and
no unpaid contingent liability for Taxes.



3.11           No Material Adverse Change.     Since the date of the Interim
Balance Sheet, there has not been any Material Adverse Change in the business,
operations, properties, prospects, assets, or condition of CDT, and to the
Knowledge of Seller and CDT, no event has occurred or circumstance exists that
reasonably may be expected to result in such a Material Adverse Change.  Without
limiting the generality of the foregoing, there has been no complaint from any
material customer of CDT and no notice of breach or of termination under any
contract with a material customer of CDT.  Ongoing monthly losses will not be
considered a Material Adverse Change, provided that CardioTech continues to
support the losses (negative cash flows) through the intercompany accounts, and
that upon Closing, CardioTech will waive the right to recover such amounts due
and receivable from CDT.
17

--------------------------------------------------------------------------------


 
3.12           Labor and Employment Matters.
 
 
(a)
CDT is in compliance in all material respects with all applicable laws,
agreements and contracts relating to employment, employment practices,
immigration, wages, hours, and terms and conditions of employment, including,
but not limited to, employee compensation matters, and has correctly classified
employees as exempt employees and non-exempt employees under the Fair Labor
Standards Act and applicable state laws. A list of all employees, officers and
consultants of CDT and their current title and/or job description, current
compensation rates, bonuses paid during the last fiscal year, and accrued
vacation and sick leave for all employees is set forth in Part 3.12 of the
Disclosure Schedule.  Except as set forth in Part 3.12 of the Disclosure
Schedule, CDT does not have any employment contracts or consulting agreements
currently in effect that are not terminable at will (other than agreements with
the sole purpose of providing for the confidentiality of proprietary information
or assignment of inventions).



 
(b)
CDT (a) is not now, nor has it ever been, subject to a union organizing effort,
(b) is not subject to any collective bargaining agreement with respect to any of
its employees, (c) is not subject to any other contract, written or oral, with
any trade or labor union, employees’ association or similar organization, and
(d) has no current labor disputes.  Neither Seller nor CDT has knowledge (a) of
any facts indicating that the consummation of the transactions contemplated by
this Agreement will have a Material Adverse Effect on the employment relations
of CDT, or (b) that any of CDT’s employees intends to leave CDT’s employ.  All
of CDT’s employees are legally permitted to be employed by CDT in the United
States in their current job capacities under applicable laws.

18

--------------------------------------------------------------------------------




 
(c)
Part 3.12 of the Disclosure Schedule lists (i) all “employee benefit plans”
within the meaning of Section 3(3) of ERISA, and (ii) all other employee
benefit, bonus or other incentive compensation, stock option, stock purchase,
stock appreciation, severance pay, lay-off or reduction in force, change in
control, sick pay, vacation pay, salary continuation, retainer, leave of
absence, educational assistance, service award, employee discount, fringe
benefit plans, arrangements, policies or practices, to which CDT contributes to
or has any obligation to or liability for (collectively, the “Employee
Plans”).  Each Employee Plan provides that it may be amended or terminated at
any time and, except for benefits protected under Section 411(d) of the IRC or
Section 204(g) of ERISA or benefits to which a plan participant or beneficiary
has accrued a vested right, all benefits payable to current or terminated
employees or any beneficiary may be amended or terminated by CDT at any time
without liability.  None of the Employee Plans is subject to Section 302 or
Title IV of ERISA or Section 412 of the Code (a “Defined Benefit Plan”) or is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA (a
“Multiemployer Plan”) and CDT has never (i) sponsored, maintained or contributed
to, or been obligated to contribute to, a Defined Benefit Plan or
(ii) contributed to, or been obligated to contribute to, a Multiemployer
Plan.  The Employee Plans are based only on employee contributions and CDT has
no obligation to make any contribution to and of the Employee Plans.  CDT does
not maintain or contribute to any welfare benefit plan that provides health
benefits to an employee after the employee’s termination of employment or
retirement except as required under Section 4980B of the IRC and Sections 601
through 608 of ERISA (“COBRA”) or other applicable legal requirements. All
expenses and liabilities relating to all of the Employee Plans described in Part
3.12 of the Disclosure Schedule have been, and will on the Closing be, fully and
properly accrued on CDT’s books and records and are disclosed on the Balance
Sheet or Interim Balance Sheet and such Employee Plans have no unfunded
liabilities not reflected on the Balance Sheet or Interim Balance Sheet.

19

--------------------------------------------------------------------------------




 
(d)
Persons performing or, who in the past have performed, contract labor for CDT,
are not subject to written agreements with CDT, all such services being the
subject of invoices submitted to CDT for payment by agencies which provide such
contract labor.  All such contract laborers and/or the agencies who have
provided such contract labor have been fully paid all amounts owing to them by
CDT through the date hereof, and there are no disputes or controversies between
any such contract laborer (or agency) and CDT whatsoever, including without
limitation, disputes regarding amounts owed or ownership of CDT intellectual
property.   



(f)  
There is no agreement, plan, arrangement or other Contract covering any employee
that, considered individually or considered collectively with any other such
agreements, plans, arrangements or other Contracts, will, or could reasonably be
expected to, give rise directly or indirectly to the payment of any amount that
would be characterized as a “parachute payment” within the meaning of
Section 280G(b)(1) of the IRC.  There is no agreement, plan, arrangement or
other Contract by which CDT is bound to compensate any employee for excise taxes
paid pursuant to Section 4999 of the Code.  

 
(g)  
No “nonqualified deferred compensation plan” (as such term is defined in Section
409A(d)(1) of the IRC) is sponsored or maintained by CDT.

 
 
3.13
Compliance with Legal Requirements; Governmental Authorizations

 
(a)           Except as set forth in Part 3.13 of the Disclosure Schedule:
 
(i)  
   CDT is, and at all times has been, in compliance with each Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets;

 
(ii)  
   no event has occurred or circumstance exists that (with or without notice  or
lapse of time) (A) may constitute or result in a violation by CDT of, or a
failure on the part of CDT to comply with, any Legal Requirement, or (B) may
give rise to any obligation on the part of CDT to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature; and

20

--------------------------------------------------------------------------------


 
(iii)  
  CDT has not received, at any time since April 30, 2001, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of CDT to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.

 
 
(b)
Part 3.13 of the Disclosure Schedule contains a complete and accurate list of
each Governmental Authorization that is held by CDT or that otherwise relates to
the Business, or to any of the assets owned or used by, CDT.  Each Governmental
Authorization listed or required to be listed in Part 3.13 of the Disclosure
Schedule is valid and in full force and effect.  Except as set forth in Part
3.13 of the Disclosure Schedule:

 
(i)  
   CDT is, and at all times has been, in full compliance with all of the terms
and requirements of each Governmental Authorization identified or required to be
identified in Part 3.13 of the Disclosure Schedule;

 
(ii)  
   no event has occurred or circumstance exists that may (with or without notice
or lapse of time) (A) constitute or result directly or indirectly in a violation
of or a failure to comply with any term or requirement of any Governmental
Authorization listed or required to be listed in Part 3.13 of the Disclosure
Schedule, or (B) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation, or termination of, or any modification to, any
Governmental Authorization listed or required to be listed in Part 3.13 of the
Disclosure Schedule;

 
(iii)  
   CDT has not received, at any time since April 30, 2001, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and

21

--------------------------------------------------------------------------------


 
(iv)  
   all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.13 of the
Disclosure Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

 
The Governmental Authorizations listed in Part 3.13 of the Disclosure Schedule
collectively constitute all of the Governmental Authorizations necessary to
permit CDT to lawfully conduct and operate its Business  in the manner it
currently conducts and operates such business and to permit the CDT to own and
use its assets in the manner in which it currently owns and uses such assets.
 
 
3.14
Legal Proceedings; Orders

 
(a)  
Except as set forth in Part 3.14 of the Disclosure Schedule, there is no pending
or Threatened Proceeding:

 
(i)  
   that has been commenced by or against CDT or that otherwise relates to or may
affect the business of, or any of the assets owned or used by, CDT; or

 
(ii)  
   that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

 
To the Knowledge of Seller and CDT, (1) no such Proceeding has been Threatened,
and (2) no event has occurred or circumstance exists that may give rise to or
serve as a basis for the commencement of any such Proceeding.  Seller and CDT
have delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed in Part 3.14 of the Disclosure
Schedule.
 
(b) Except as set forth in Part 3.14 of the Disclosure Schedule:
 
(i)  
   there is no Order to which CDT, or any of the assets owned or used by CDT, is
subject;

 
(ii)  
   neither CDT nor Seller is subject to any Order that relates to the business
of, or any of the assets owned or used by, CDT; and

22

--------------------------------------------------------------------------------


 
(iii)  
   to the Knowledge of Seller and CDT, no officer, director, agent, or employee
of CDT is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of CDT.

 
(c) Except as set forth in Part 3.14 of the Disclosure Schedule:
 
 
(i)
CDT is, and at all times since April 30, 2001 has been, in full compliance with
all of the terms and requirements of each Order to which it, or any of the
assets owned or used by it, is or has been subject;



 
(ii)
no event has occurred or circumstance exists that may constitute or result in
(with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which Seller, CDT, or any of the
assets owned or used by CDT, is subject; and



 
(iii)
CDT has not received, at any time since April 30, 2001, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which CDT, or
any of the assets owned or used by CDT, is or has been subject.



 
3.15
Absence of Certain Changes and Events

 
Except as set forth in Part 3.15 of the Disclosure Schedule, since the date of
the Balance Sheet, CDT has conducted its businesses only in the Ordinary Course
of Business and there has not been any:
 
(a)  
change in CDT’s authorized or issued capital stock; grant of any stock option or
right to purchase shares of capital stock of  CDT; issuance of any security
convertible into such capital stock; grant of any registration rights; purchase,
redemption, retirement, or other acquisition by CDT of any shares of any such
capital stock; or declaration or payment of any dividend or other distribution
or payment in respect of shares of capital stock;

23

--------------------------------------------------------------------------------


 
(b)  
amendment to the Organizational Documents of CDT;

 
 
(c)
payment of any bonuses, salaries, or other compensation to any stockholder,
director, officer, or (except in the Ordinary Course of Business) employee or
entry into any employment, severance, or similar Contract with any director,
officer, or employee;



(d)  
adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of CDT;

 
(e)  
damage to or destruction or loss of any asset or property of CDT, whether or not
covered by insurance, materially and adversely affecting the properties, assets,
business, financial condition, or prospects of the CDT, taken as a whole;

 
(f)  
entry into, termination of, or receipt of notice of termination of (i) any
material license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to CDT of at least $5,000;

 
(g)  
sale (other than sales of inventory in the Ordinary Course of Business), lease,
or other disposition of any material asset or property of CDT or mortgage,
pledge, or imposition of any lien or other encumbrance on any material asset or
property of  CDT, including the sale, lease, or other disposition of any of the
Intellectual Property Assets;

 
(h)  
cancellation or waiver of any claims or rights with a value to CDT in excess of
$5,000;

 
(i) material change in the accounting methods used by CDT; or
 
(j)  
agreement, whether oral or written, by CDT to do any of the foregoing.

24

--------------------------------------------------------------------------------


 
 
3.16
Contracts; No Defaults

 
(a)  
Part 3.16(a) of the Disclosure Schedule contains a complete and accurate list,
and Seller and CDT have delivered to Buyer true and complete copies, of:

 
(i)  
   each Applicable Contract that involves performance of services or delivery of
goods or materials by CDT of an amount or value in excess of $25,000;

 
(ii)  
   each Applicable Contract that involves performance of services or delivery of
goods or materials to CDT of an amount or value in excess of $25,000;

 
(iii)  
   each Applicable Contract that was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of CDT in excess of $25,000;

 
(iv)  
   each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $5,000 and with terms of less than one year);

 
(v)  
   each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

 
(vi)  
   each collective bargaining agreement and other Applicable Contract to or with
any labor union or other employee representative of a group of employees;

 
(vii)  
   each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by CDT with
any other Person;

25

--------------------------------------------------------------------------------


 
(viii)  
   each Applicable Contract containing covenants that in any way purport to
restrict the business activity of CDT or limit the freedom of CDT to engage in
any line of business or to compete with any Person;

 
(ix)  
   each Applicable Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;

 
(x)  
   each power of attorney that is currently effective and outstanding;

 
(xi)  
   each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by CDT to be
responsible for consequential damages;

 
(xii)  
   each Applicable Contract for capital expenditures in excess of $50,000;

 
(xiii)  
   each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by CDT other than in the Ordinary
Course of Business; and

 
(xiv)  
   each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

 
Part 3.16(a) of the Disclosure Schedule sets forth reasonably complete details
concerning such Contracts that are not written, if any, including the parties to
such Contracts, the amount of the remaining commitment of CDT under such
Contracts, and the other material terms respecting such Contracts.
 
(b)           Except as set forth in Part 3.16(b) of the Disclosure Schedule:
 
(i)   Seller does not have any rights or obligations or liabilities under, any
Contract that relates to the business of, or any of the assets owned or used by,
CDT; and
 
(ii)   to the Knowledge of Seller and CDT, no officer, director, agent,
employee, consultant, or contractor of CDT is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to (A) engage in or continue any conduct, activity, or
practice relating to the Business, or (B) assign to  CDT or to any other Person
any rights to any invention, improvement, or discovery.
26

--------------------------------------------------------------------------------


 
(c)           Except as set forth in Part 3.16(c) of the Disclosure Schedule,
each Contract identified or required to be identified in Part 3.16(a) of the
Disclosure Schedule is in full force and effect and is valid and enforceable in
accordance with its terms.
 
(d)           Except as set forth in Part 3.16(d) of the Disclosure Schedule:
 
(i)   CDT is, and at all times since inception of each Contract, has been
in  compliance in all material respects with all applicable terms and
requirements of such Contract under which CDT has or had any obligation or
liability or by which CDT or any of the assets owned or used by CDT is or was
bound;
 
(ii)   each other Person that has or had any obligation or liability under any
Contract under which CDT has or had any rights is, to the Knowledge of Seller
and CDT, in compliance in all material respects with all applicable terms and
requirements of such Contract;
 
(iii)   no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with in any material respect,
or result in a material violation or breach of, or give CDT or other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Applicable
Contract; and
 
(iv)   CDT has not given to or received from any other Person, any notice or
other communication (whether oral or written) regarding any actual, alleged,
possible, or potential violation or breach of, or default under, any Contract.
 
(e)           There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any amounts paid or payable to CDT under
current or completed Contracts with any Person and, to the Knowledge of Seller
and CDT, no such Person has made written demand for such renegotiation.
 
(f)           The Contracts relating to the sale, design, manufacture, or
provision of products or services by CDT have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.
27

--------------------------------------------------------------------------------


 
 
3.17
Insurance

 
(a) Seller and CDT have delivered to Buyer:
 
(i)  
   true and complete copies of all policies of insurance to which CDT is a party
or under which CDT, or any director of CDT, is or has been covered at any time
within the three (3) years preceding the date of this Agreement; and

 
(ii)  
   true and complete copies of all pending applications for policies of
insurance.

 
(b) Part 3.17(b) of the Disclosure Schedule describes:
 
(i)  
   any self-insurance arrangement by or affecting CDT, including any reserves
established thereunder;

 
(ii)  
   any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by CDT; and

 
(iii)  
   all obligations of CDT to third parties with respect to insurance (including
such obligations under leases and service agreements) and identifies the policy
under which such coverage is provided.

 
(c)  
Neither Seller nor CDT has received (A) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights, or (B) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

 
(d)  
CDT and/or Seller have paid all premiums due, and have otherwise performed its
obligations, under each policy to which CDT is a party or that provides coverage
to CDT or any director or officer of CDT.

 
(a)  
CDT has given timely notice to the insurer of all claims that may be  insured
thereby.

28

--------------------------------------------------------------------------------


 
 
3.18
Environmental Matters

 
 
Except as set forth in part 3.18 of the Disclosure Schedule:

 
(a)  
To the Knowledge of Seller and CDT’s management team, CDT is, and at all times
has been, in full compliance with, and has not been and is not in violation of
or liable under, any Environmental Law.  Neither Seller nor CDT has any basis to
expect, nor has any of them or any other Person for whose conduct they are or
may be held to be responsible received, any actual or Threatened order, notice,
or other communication from (i) any Governmental Body or private citizen acting
in the public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or CDT has had an interest, or with respect
to any property or Facility at or to which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used, or processed by Seller, CDT,
or any other Person for whose conduct they are or may be held responsible, or
from which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

 
 
(b)
There are no pending or, to the Knowledge of Seller and CDT, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which Seller
or CDT has or had an interest.

 
 
(c)
Neither Seller nor CDT has Knowledge of any basis to expect, nor has any of them
or any other Person for whose conduct they are or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning, or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities or any other properties or assets (whether
real, personal, or mixed) in which Seller or CDT had an interest, or with
respect to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used, or processed by Seller, CDT,
or any other Person for whose conduct they are or may be held responsible, have
been transported, treated, stored, handled, transferred, disposed, recycled, or
received.

29

--------------------------------------------------------------------------------


 
 
(d)       Neither Seller nor CDT, or any other Person for whose conduct they are
or may be held responsible, has any Environmental, Health, and Safety
Liabilities with respect to the Facilities or, to the Knowledge of Seller and
CDT, with respect to any other properties and assets (whether real, personal, or
mixed) in which Seller or CDT, has or had an interest.

 
(e)  
There are no Hazardous Materials present on or in the Environment at the
Facilities, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities,
or incorporated into any structure therein or thereon.  Neither Seller, CDT, or
any other Person for whose conduct they are or may be held responsible, or to
the Knowledge of Seller and CDT, any other Person, has permitted or conducted,
or is aware of, any Hazardous Activity conducted with respect to the Facilities
or any other properties or assets (whether real, personal, or mixed) in which
Seller or CDT has or had an interest except in full compliance with all
applicable Environmental Laws.

 
(f)  
There has been no Release or, to the Knowledge of Sellers and CDT, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which CDT has an interest.

 
(g)  
Neither Seller nor CDT is aware of any report, study, analysis, test, or
monitoring possessed or initiated by Seller or CDT pertaining to Hazardous
Materials or Hazardous Activities in, on, or under the Facilities, or concerning
compliance by CDT or any other Person for whose conduct CDT is responsible, with
Environmental Laws.

30

--------------------------------------------------------------------------------


 
 
3.19
Employees

 
(a)  
Part 3.19 of the Disclosure Schedule contains a complete and accurate list of
the following information for each CDT employee, including each employee on
leave of absence or layoff status: name; job title; current compensation paid or
payable and any change in compensation since December 31, 2007; vacation
accrued; and service credited for purposes of vesting and eligibility to
participate under CDT’s pension, retirement, profit-sharing, thrift-savings,
deferred compensation, stock bonus, stock option, cash bonus, employee stock
ownership (including investment credit or payroll stock ownership), severance
pay, insurance, medical, welfare, or vacation plan, other Employee Pension
Benefit Plan or Employee Welfare Benefit Plan, or any other employee benefit
plan or any Director Plan.

 
(b)  
No employee or director of CDT is a party to, or is otherwise bound by, any
agreement or arrangement, including any confidentiality, noncompetition, or
proprietary rights agreement, between such employee or director and any other
Person (“Proprietary Rights Agreement”) that in any way adversely affects or
will affect (i) the performance of his duties as an employee or director of CDT,
or (ii) the ability of CDT to conduct its business.  To Seller’s Knowledge, no
officer or other key employee of CDT intends to terminate his employment with
CDT.

 
 
(c)
Part 3.19 of the of Disclosure Schedule identifies the stock options granted by
Seller to the employees of CDT (the “CDT Optionees”).  From and after the
Closing Date, neither CDT nor Buyer will have any financial or other obligation
to compensate the CDT Optionees in respect of the loss of any actual or
potential value of such stock options based upon the expiration of such stock
options as a consequence of the acquisition of CDT by Buyer or otherwise.

31

--------------------------------------------------------------------------------




 
3.20
Labor Relations; Compliance

 
CDT is not, and since its inception has not been, a party to any collective
bargaining or other labor Contract.  Since January 1, 2005, there has not been,
there is not presently pending or existing, and to the Knowledge of Seller and
CDT there is not Threatened, (a) any strike, slowdown, picketing, work stoppage,
or employee grievance process, (b) any Proceeding against or affecting CDT
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting CDT or its
premises, or (c) any application for certification of a collective bargaining
agent.  To the Knowledge of Seller and CDT no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute.  There is no lockout of any employees by CDT, and no such action is
contemplated by  CDT.  CDT has complied in all material respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. CDT is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
 
 
3.21
Intellectual Property

 
(a) The term “Intellectual Property Assets” includes:
 
(i)  
   all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”)

 
(ii)  
   fictional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, “Marks”);

 
(iii)  
   all copyrights in both published works and unpublished works (collectively,
“Copyrights”);

 
(iv)  
   all URLs, including without limitation www.cdt-inc.com/engineering.html,
www.cdt-inc.com/manufacturing.html, and www.cdt-inc.com.

32

--------------------------------------------------------------------------------


 
(v)  
   all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”); owned, used, or licensed by CDT as
licensee or licensor.

 
(b)  
Part 3.21(b) of the Disclosure Schedule contains a complete and accurate list
and summary description, including any royalties paid or received by the CDT, of
all Contracts relating to the Intellectual Property Assets to which CDT is a
party or by which CDT is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
under which CDT is the licensee.  There are no outstanding and, to Seller’s
Knowledge, no Threatened disputes or disagreements with respect to any such
agreement.

 
(c) Know-How Necessary for the Business.
 
(i)  
   The Intellectual Property Assets are those necessary for the operation of the
Business as it is currently conducted.  Except as set forth in Part 3.21(c) of
the Disclosure Schedule, CDT is the owner of all right, title, and interest in
and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims,
and has the right to use without payment to a third party all of the
Intellectual Property Assets.

 
(ii)  
   Except as set forth in Part 3.21(c) of the Disclosure Schedule,
all  employees of CDT have executed written Contracts with CDT that assign to
CDT all rights to any inventions, improvements, discoveries, or information
relating to the Business.  No employee of CDT has entered into any Contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than the CDT.

 
(d) Patents.  CDT does not own any Patents.
 
(e) Trademarks.   CDT does not own any trademarks.
 
(f) Copyrights
33

--------------------------------------------------------------------------------


 
(i)  
Part 3.21(f) of the Disclosure Schedule contains a complete and accurate list
and summary description of all Copyrights.  CDT is the owner of all right,
title, and interest in and to each of the Copyrights, free and clear of all
liens, security interests, charges, Encumbrances, equities, and other adverse
claims.

 
(ii)  
All the Copyrights have been registered and are currently in compliance with
formal legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the date of this Agreement.

 
(iii)  
To Seller’s’ Knowledge, no Copyright is infringed or has been challenged or
threatened in any way.  None of the subject matter of any of the
Copyrights  infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.

 
(iv)  
All works encompassed by the Copyrights have been marked with the proper
copyright notice.

 
(g) Trade Secrets.
 
(i)  
With respect to each Trade Secret, the documentation relating to such Trade
Secret is current, accurate, and sufficient in detail and content to identify
and explain it and to allow its full and proper use without reliance on the
knowledge or memory of any individual.

 
(ii)  
To Seller’s Knowledge, CDT has taken reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets.

 
(iii)  
CDT has good title and (not necessarily exclusive) right to use the Trade
Secrets.  The Trade Secrets are not part of the public knowledge or literature,
and, to Seller’s Knowledge, have not been used, divulged, or appropriated either
for the benefit of any Person (other than  CDT) or to the detriment of CDT.  No
Trade Secret is subject to any adverse claim or, to the Knowledge of the
Sellers, has been challenged or threatened in any way.

34

--------------------------------------------------------------------------------


 
 
(h)
CDT has taken reasonable steps and customary measures and precautions necessary
to protect the Intellectual Property Assets.  All current and to the Seller’s
and CDT’s Knowledge, former employees and consultants of CDT have executed an
agreement regarding confidentiality and proprietary information and copies of
such agreements for current employees have been delivered to Buyer.  To the
Knowledge of Seller and CDT, no employee or consultant of CDT is in violation
thereof, any Intellectual Property Assets of any of the CDT’s employees made
prior to their employment by CDT, which are necessary or useful in the Business,
have been assigned to CDT.  To the Seller’s and CDT’s Knowledge, CDT is not
infringing and has not at any time infringed or received any notice or other
communication (in writing or otherwise) of any actual, alleged, possible or
potential infringement of any registered US Patent or Trade Mark.  To the
Knowledge of CDT no person is infringing or no proprietary asset owned or used
by any other Person infringes or conflicts with, any Intellectual Property Asset
owned or used by CDT.



3.22           Certain Payments                                           Since
January 1, 2005, neither CDT nor any director, officer, agent, or employee
of  CDT, or to Seller’s Knowledge any other Person associated with or acting for
or on behalf of CDT, has directly or indirectly (a) made any contribution, gift,
bribe, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of CDT, or (iv) in
violation of any Legal Requirement, (b) established or maintained any fund or
asset that has not been recorded in the books and records of CDT.  Specifically,
neither CDT nor any director, officer, agent, employee or other Person acting on
behalf of CDT, has given or agreed to give any gift or similar benefit with a
value greater than $500 to any customer, supplier, or governmental employee or
official or any other Person who is or may be in a position to help or hinder
CDT or assist CDT in connection with any proposed transaction, which gift or
similar benefit, if not given in the past, might have materially and adversely
affected the business or prospects of CDT, or which, if not continued in the
future, might materially and adversely affect the business or prospects of CDT,
or used any corporate or other funds for unlawful contributions, payments,
gifts, or entertainment, or made any unlawful expenditures relating to political
activity to government officials or others or established or maintained any
unlawful or unrecorded funds in violation of section 30A of the Securities
Exchange Act of 1934. Neither CDT nor any director, officer, agent, employee or
other Person acting on behalf of CDT, has accepted or received any unlawful
contributions, payments, gifts, or expenditures.
35

--------------------------------------------------------------------------------


 
3.23.                      Customers and
Suppliers                                                      Part 3.23 of the
Disclosure Schedule sets forth a list of (a) the 25 largest customers of CDT in
terms of sales during the period April 1, 2007 through February 29, 2008; and
(b) the 25 largest suppliers of CDT in terms of purchases during such
period.  To the Knowledge of Seller and CDT the business relationships of CDT
with the customers or suppliers named in said Part 3.23 are good.   Except for
the customers and suppliers named in Part 3.23 of the Disclosure Schedule, CDT
did not have any customer who accounted for more than five percent (5%) of the
sales of CDT during the period April 1, 2007 through February 29, 2008, or any
supplier from whom CDT purchased more than five percent (5%) of the goods or
services that CDT purchased during that period.  Except for casual purchases by
CDT from Seller in aggregate amount of less that $10,000 since April 1, 2007, no
Affiliate has been a supplier to or a customer of CDT since April 1, 2007.  Part
3.23 of the Disclosure Schedule also sets forth, as of the close of business on
the date preceding the date of this Agreement, CDT’s open sales orders,
including those with respect to which CDT has collected deposits from customers.


3.24           Transactions with Affiliates.  Except as described in Section
3.23 above,  (a) during the period April 1, 2007 through February 29, 2008,
there have been no transactions between CDT and any Affiliate or any payment
(however characterized) by CDT to any Affiliate or by any Affiliate to CDT
(other than the payment of regular compensation for services rendered by
employees of CDT in their capacities as such), and (b) except for the guaranty
by Seller of the obligations of CDT under the Lease Agreement between CDT and
Duke Weeks Realty Limited Partnership dated May 31, 2001, as amended, there is
no lease, agreement or commitment between CDT and any Affiliate. As used in the
preceding sentence, the term "transaction" includes, without limitation, any
sale or other transfer of property or assets, the lease or other use of property
or assets, the provision of services and the furnishing of personnel, whether or
not for consideration. No Affiliate has any material interest in any property,
real or personal, tangible or intangible, including, without limitation,
inventions, patents, trademarks, service marks or trade names, used in or
pertaining to the Business of CDT, no Affiliate is indebted to CDT, and (iii)
CDT is not indebted to any Affiliate.
36

--------------------------------------------------------------------------------




3.25           Liabilities, etc.                                


 
(a)
CDT's Liabilities as of the date of this Agreement shall not exceed $450,000.
For purposes of this Section 3.25, "Liabilities" means the aggregate of (i)
trade accounts payable, (ii) purchases clearing, (iii) all accruals, and (iv)
customer deposits.  Notwithstanding the foregoing, Liabilities shall not be
deemed to include intercompany obligations of CDT or any other accruals for (i)
income, franchise and sales and use taxes, (ii) audit fees and (iii) legal fees
(collectively, “Intercompany Obligations”).  Further, the Buyer has no
obligation or responsibility for the “Investment in CDT” account balance
identified in the stockholder’s equity section of CDT’s balance sheet.  Neither
CDT nor Buyer shall have any obligation to pay or reimburse Seller, and Seller
shall have no right to collect, any of the Intercompany Obligations or the
Investment in CDT, as the same may increase or decrease between December 31,
2007 and the Closing Date and from and after the Closing no such Intercompany
Obligations and Investment in CDT shall be deemed liabilities of CDT or Buyer.



 
(b)
Part 3.25 of the Disclosure Schedule sets forth (i) a breakdown and aging of
CDT’s existing accounts payable as of February 29, 2008, (ii) a breakdown of all
customer deposits and other deposits held by CDT as of the date of this
Agreement, and (iii) a breakdown of CDT’s long term indebtedness.



3.26           Competing
Businesses                                                      After giving
effect to the transactions described in this Agreement, neither Seller nor any
Affiliate of Seller will compete with or conduct any business similar to the
Business as conducted or as Seller contemplates conducting the Business as of
the date of this Agreement.  Nothing herein shall limit or restrict the right of
Seller and its Affiliates, subsequent to the Closing, to engage with third
parties in the development of products or services (whether or not incorporating
Seller’s proprietary polymer materials) which may be deemed competitive with the
Business.


3.27           Products
Liability                                           There is no action, suit,
inquiry, proceeding or investigation by or before any court or Governmental Body
pending or, to the best Knowledge of Seller and CDT, threatened against or
involving CDT relating to any product alleged to have been manufactured or sold
by CDT and alleged to have been defective, or improperly designed or
manufactured, nor, to the Knowledge of Seller or CDT is there any valid basis
for any such action, proceeding or investigation
37

--------------------------------------------------------------------------------




 
3.28
Disclosure

 
(a)  
No representation or warranty of Seller or CDT in this Agreement and no
statement in the Disclosure Schedule omits to state a material fact necessary to
make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

 
(b)  
No notice given pursuant to Section 5.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.

 
 
(c)
There is no fact known to Seller that has specific application to CDT (other
than general economic or industry conditions) and that materially adversely
affects or, as far as Seller can reasonably foresee, materially threatens, the
assets, business, prospects, financial condition, or results of operations of
CDT that has not been set forth in this Agreement or the Disclosure Schedule.



3.29           Brokers or
Finders                                           Except as set forth on Part
3.29 of the Disclosure Schedule,  Seller and its agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement.
 
4  
REPRESENTATIONS AND WARRANTIES OF BUYER

 
Buyer represents and warrants to Sellers as follows:
 
 
4.1
Organization and Good Standing

 
Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of California, and is qualified to do business in the State of
Minnesota.
 
 
4.2
Authority; No Conflict

 
(a)  
This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.  Upon the execution and
delivery by Buyer of this Agreement and the agreements contemplated
hereby,  this Agreement (and such other agreements) will constitute the legal,
valid, and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms.  Buyer has the absolute and unrestricted right,
power, and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

38

--------------------------------------------------------------------------------


 
(b)  
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance by Buyer of any of the transactions contemplated
hereby will give any Person the right to prevent, delay, or otherwise interfere
with the performance of the transactions contemplated hereby pursuant to:

 
(i)  
   any provision of Buyer’s Organizational Documents;

 
(ii)  
   any resolution adopted by the board of directors or the stockholders of
Buyer;

 
(iii)  
   any Legal Requirement or Order to which Buyer may be subject; or

 
(iv)  
   any Contract to which Buyer is a party or by which Buyer may be bound.

 
Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the transactions contemplated hereby.
 
4.3           Certain
Proceedings.                                                                There
is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, this Agreement or any of the transactions
contemplated hereby.  To Buyer’s Knowledge, no such Proceeding has been
Threatened.
 
4.4           Brokers or
Finders.                                                      Buyer and its
officers and agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement and will indemnify and hold
Seller harmless from any such payment alleged to be due by or through Buyer as a
result of the action of Buyer or its officers or agents.
 
5  
NOT APPLICABLE

39

--------------------------------------------------------------------------------


 


 
6  
COVENANTS OF BUYER

 
 
6.1
Covenants Prior to Closing Date

 
 
(a)
As promptly as practicable after the date of this Agreement, Buyer will, and
will cause each of its Affiliates to, make all filings required by Legal
Requirements to be made by them to consummate this Agreement and the
transactions contemplated hereby.  Between the date of this Agreement and the
Closing Date, Buyer will, and will cause each Affiliate to, cooperate with
Seller and CDT with respect to all filings that Seller or CDT is required by
Legal Requirements to make in connection with the execution, delivery and
performance of this Agreement, and (ii) cooperate with Seller in obtaining all
consents identified in Part 3.2 of the Disclosure Schedule; provided that this
Agreement will not require Buyer to dispose of or make any change in any portion
of its business or to incur any other burden to obtain a Governmental
Authorization.

 
 
(b)
Except as set forth in the proviso to Section 6.1(a), between the date of this
Agreement and the Closing Date, Buyer will use its Best Efforts to cause the
conditions in Sections 7 and 8 to be satisfied.

 
6.2           Notification.  Between the date of this Agreement and the Closing
Date, Buyer will promptly notify the Seller in writing if Buyer becomes aware of
any fact or condition that causes or constitutes a Breach of any of Buyer’s
representations and warranties as of the date of this Agreement, or if Buyer
becomes aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition.  During the same period, Buyer will promptly notify
the Seller of the occurrence of any Breach of the occurrence of any event that
may make the satisfaction of the conditions in Section 8 impossible or unlikely.
 
7  
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 
Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):
40

--------------------------------------------------------------------------------


 
7.1           Accuracy Of
Representations                                                                All
of the representations and warranties of Seller and CDT in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement, and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Schedule.
 
7.2           Seller’s Performance
 
(a)  
All of the covenants and obligations that Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.

 
(b)  
Each document required to be delivered pursuant to Section 2.5 must have been
delivered, and each of the other covenants and obligations in Section 5 must
have been performed and complied with in all material respects.

 
 
7.3
Consents

 
No Consents are required as a condition to complete the transactions described
in this Agreement.
 
 
7.4
Additional Documents

 
Each of the following documents must have been delivered to Buyer:
 
(a)  
an opinion of counsel to the Seller, dated the Closing Date, as to such matters
as customarily are the subjects of opinions of Seller’s counsel in  transactions
of the type contemplated by this Agreement, such opinion to be subject to the
reasonable expectations of Buyer and its counsel; and

 
(b)  
such other documents as Buyer may reasonably request for the purpose of
(i)  evidencing the accuracy of any of Sellers’ representations and warranties,
(ii) evidencing the performance by Seller or CDT of, or the compliance by Seller
or CDT with, any covenant or obligation required to be performed or complied
with by Seller or CDT, (iii) evidencing the satisfaction of any condition
referred to in this Section 7, or (iv) otherwise facilitating the consummation
or performance of any of the transactions contemplated by this Agreement.

41

--------------------------------------------------------------------------------


 
7.5           No Proceedings                                           Since the
date of this Agreement, there must not have been commenced or Threatened against
Buyer or any of its Affiliates, any Proceeding (a) involving any challenge to,
or seeking damages or other relief in connection with, this Agreement or the
transactions contemplated hereby, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with the performance of this
Agreement or the transactions contemplated hereby.
 
7.6           No Claim Regarding Stock Ownership or Sale
Proceeds                                                                                                                     There
must not have been made or Threatened by any Person any claim asserting that
such Person (a) is the holder or the beneficial owner of, or has the right to
acquire or to obtain beneficial ownership of, the Shares or any stock of, or any
other voting, equity, or ownership interest in, CDT, or (b) is entitled to all
or any portion of the Purchase Price payable for the Shares.
 
7.7           No Prohibition                                           Neither
the consummation nor the performance of this Agreement or any of the
transactions contemplated hereby will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer or any of its Affiliates to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order that has been published,
introduced, or otherwise formally proposed by or before any Governmental Body.
 
8  
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

 
Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
 
8.1           Accuracy of
Representations                                                                           All
of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
 
 
8.2
Buyer’s Performance

42

--------------------------------------------------------------------------------


 
(a)  
All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.

 
(b)  
Buyer must have delivered each of the documents required to be delivered by
Buyer pursuant to Section 2.5 and must have made the cash payments  required to
be made pursuant to Section 2.5(b).

 
8.3           Consents                      Each of the Consents identified in
Part 3.2 of the Disclosure Schedule must have been obtained and must be in full
force and effect.
 
8.4           Additional
Documents                                                      Buyer must have
caused to be delivered to Seller such other documents as Seller may reasonably
request for the purpose of (i) evidencing the accuracy of any representation or
warranty of Buyer, (ii) evidencing the performance by Buyer of, or the
compliance by Buyer with, any covenant or obligation required to be performed or
complied with by Buyer, (iii) evidencing the satisfaction of any condition
referred to in this Section 8, or (iv) otherwise facilitating the consummation
or performance of any of the transactions contemplated by this Agreement.
 
8.5           No Proceedings.  Since the date of this Agreement, there must not
have been commenced or Threatened against CDT or Seller, or against any of their
respective Affiliates, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, this Agreement or any of the
transactions contemplated hereby, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with this Agreement or any of
the transactions contemplated hereby.
 
8.6           No Prohibition.  Neither the consummation nor the performance this
Agreement or of any of transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time), materially contravene, or
conflict with, or result in a material violation of, or cause Seller or CDT or
any of their respective Affiliates to suffer any material adverse consequence
under, (a) any applicable Legal Requirement or Order, or (b) any Legal
Requirement or Order that has been published, introduced or otherwise formally
proposed by or before any Governmental Body.
 
9  
TERMINATION

43

--------------------------------------------------------------------------------


 
 
9.1
Termination Events

 
This Agreement may, by notice given prior to or at the Closing, be terminated:
 
(a)  
by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;

 
(b)  
(i) by Buyer if any of the conditions in Section 7 has not been satisfied as of
the Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement) and Buyer has not waived such condition on or before the Closing
Date; or (ii) by Seller, if any of the conditions in Section 8 has not been
satisfied of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Seller or CDT to comply
with their respective  obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date;

 
(c) by mutual consent of Buyer and Seller; or
 
(d)  
by either Buyer or Seller if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before March 31, 2008, or such
later date as the parties may agree upon.

 
9.2           Effect of
Termination                                                      Each party’s
right of termination under Section 9.1 is in addition to any other rights it may
have under this Agreement or otherwise, and the exercise of a right of
termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 11.1 and
11.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the Breach of the Agreement by the other party or because one
or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies will survive such termination unimpaired.
 
10  
INDEMNIFICATION; REMEDIES

44

--------------------------------------------------------------------------------


 
 
10.1
Survival; Right to Indemnification Not Affected by Knowledge

 
All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Schedule, the supplements to the Disclosure Schedule, the
certificates delivered pursuant to Sections 2.5(a)(ii) and 2.5(b)(iii), and any
other certificate or document delivered pursuant to this Agreement will survive
the Closing.  The right to indemnification, payment of Damages or other remedy
based on such representations, warranties, covenants, and obligations will not
be affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
 
10.2
Indemnification And Payment Of Damages By Seller

 
Seller will indemnify and hold harmless Buyer and CDT, and their respective
Representatives and Affiliates (collectively, the “Indemnified Persons”) for,
and will pay to the Indemnified Persons the amount of, any loss, liability,
claim, damage (including incidental and consequential damages), expense
(including costs of investigation and defense and reasonable attorneys’ fees) or
diminution of value, whether or not involving a third- party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with:
 
(a)  
any Breach of any representation or warranty made by Seller or CDT in this
Agreement, the Disclosure Schedule, the supplements to the Disclosure Schedule,
or any other certificate or document delivered by Seller or CDT pursuant to this
Agreement;

 
(b)  
any Breach of any representation or warranty made by Seller or CDT in this
Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any supplement to the Disclosure Schedule,
other than any such Breach that is disclosed in a supplement to the Disclosure
Schedule and is expressly identified in the certificate delivered pursuant to
Section 2.5(a)(ii) as having caused the condition specified in Section 7.1 not
to be satisfied;

 
(c)  
any Breach by Seller of any of its covenants or obligations in this Agreement;

45

--------------------------------------------------------------------------------


 
(d)  
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Seller (or any Person acting on its behalf) in connection
with this Agreement or the transactions contemplated hereby.

 
10.3           Indemnification and Payment of Damages by Buyer
 
Buyer will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with (a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach
by Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any
claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions.
 
 
10.4
Time Limitations

 
If the Closing occurs, Seller will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, other
than those in Sections 3.3, 3.10, 3.12(c), and 3.18, unless on or before the
first anniversary of the Closing Date, Buyer notifies Seller in writing of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by Buyer; a claim with respect to Section 3.3, 3.10, 3.12(c),
or 3.18 may be made at any time within the applicable statute of
limitations.  If the Closing occurs, Buyer will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, unless on or before the first anniversary of the Closing Sellers notify
Buyer in writing of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Sellers.
 
 
10.5
Limitations On Amount--Seller

 
Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a), clause (b) or, to the extent relating to
any failure to perform or comply prior to the Closing Date, clause (c) of
Section 10.2 until the total of all Damages with respect to such matters exceeds
$50,000, at which time Seller shall be obligated to indemnify Buyer for the full
amount of such losses, subject to the limitations set forth in this Section
10.  However, this Section 10.5 will not apply to any Breach of any of Seller’s
representations and warranties of which Seller had Knowledge at any time prior
to the date on which such representation and warranty is made or any intentional
Breach by Seller of any covenant or obligation under this Agreement, and Seller
will be liable for all Damages with respect to such Breaches.
46

--------------------------------------------------------------------------------


 
The maximum amount of Damages (other than Damages due to fraud or intentional
misrepresentation) with respect to which Seller shall be obligated to pay
Indemnified Persons under this Agreement shall not exceed an amount equal to the
Escrow Fund.
 
 
10.6
Limitations On Amount--Buyer

 
Buyer will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a) or (b) of Section 10.3 until the total of
all Damages with respect to such matters exceeds $50,000, at which time Buyer
shall be obligated to indemnify Seller for the full amount of such losses,
subject to the limitations set forth in this Section 10.  However, this Section
10.6 will not apply to any Breach of any of Buyer’s representations and
warranties of which Buyer had Knowledge at any time prior to the date on which
such representation and warranty is made or any intentional Breach by Buyer of
any covenant or obligation, and Buyer will be liable for all Damages with
respect to such Breaches.
 
 
10.7
Procedure For Indemnification--Third Party Claims

 
(a)  
Promptly after receipt by an indemnified party under Section 10.2 or 10.3 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party’s failure to give such notice.

47

--------------------------------------------------------------------------------


 
(b)  
If any Proceeding referred to in Section 10.7(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel reasonably
satisfactory to the indemnified party and, after notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
Proceeding, the indemnifying party will not, as long as it diligently conducts
such defense, be liable to the indemnified party under this Section 10 for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation.  If the indemnifying party assumes the defense of a Proceeding,
(i) it will be conclusively established for purposes of this Agreement that the
claims made in that Proceeding are within the scope of and subject to
indemnification; (ii) no compromise or settlement of such claims  may be
effected by the indemnifying party without the indemnified party’s consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the indemnified party, and (B) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party; and (iii) the indemnified party will have no liability with respect to
any compromise or settlement of such claims effected without its consent.  If
notice is given to an indemnifying party of the commencement of any Proceeding
and the indemnifying party does not, within ten (10) days after the indemnified
party’s notice is received by the indemnifying party, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.

48

--------------------------------------------------------------------------------


 
(c)  
Notwithstanding the foregoing, if an indemnified party determines in good faith
that there is a reasonable probability that a Proceeding may adversely affect it
or its affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the indemnified party may,
by notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the indemnifying party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).

 
10.8           Procedure for Indemnification--Other
Claims                                                                                                A
claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.
 
11  
GENERAL PROVISIONS

 
 
11.1
Expenses

 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.   In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by another party.
 
 
11.2
Public Announcements

 
Any public announcement or similar publicity with respect to this Agreement will
be issued, if at all, at such time and in such manner as Buyer and Seller
jointly determine in advance; provided, however, that Seller may issue a press
release or make a public filing respecting the execution of this Agreement or
the Closing if it determines that such disclosure is necessary or prudent under
applicable Legal Requirements.  Except as set forth in this Section 11.2, prior
to the Closing each party shall keep this Agreement strictly confidential and
may not make any disclosure of this Agreement to any Person.  Seller and Buyer
will consult with each other concerning the means by which CDT’s employees,
customers, and suppliers and others having dealings with CDT will be informed of
this Agreement or the transactions contemplated hereby.
 
 
11.3
Confidentiality

49

--------------------------------------------------------------------------------


 
Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and CDT to maintain in confidence, and not use to
the detriment of another party or CDT any written, oral, or other information
obtained in confidence from another party or CDT in connection with this
Agreement or transactions contemplated hereby, unless (a) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(b) the use of such information is necessary or appropriate in making any filing
or obtaining any consent or approval required for the consummation of this
Agreement, or (c) the furnishing or use of such information is required in
connection with legal proceedings.
 
If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.
 
 
11.4
Notices

 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):
 
Seller
 
CardioTech International, Inc.
229 Andover Street
Wilmington, MA  01887
Attention: Michael Adams, Chief Executive Officer
Facsimile No. 978 657 0074


With a copy to:


Seyfarth Shaw LLP
Two Seaport Lane
Boston, MA 02210
Attention: David E. Dryer
Facsimile No. 617 946 4801
50

--------------------------------------------------------------------------------




Buyer:
 
Tacpro, Inc.
1353 Dell Ave
Campbell, CA 95008
Attention: Nitin Matani, President/CEO
Facsimile No. 408 871 2425


With a copy to:


Essel Propack Limited
Times Tower, 10th Floor,
Kamala Mills Compound,
Lower Parel, Mumbai 400 013
Attention: Mr. Ajay Nagle
Company Secretary & Head Legal
Facsimile No.: 022-24963137 / 2481964


11.5           Jurisdiction; Service of
Process                                                                           Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement may be brought against any of the parties in the
courts of the Commonwealth of Massachusetts, or, if it has or can acquire
jurisdiction, in the United States District Court for Massachusetts, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.  Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.


11.6           Further Assurances                                           The
parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.
51

--------------------------------------------------------------------------------


 
11.7           Waiver                                The rights and remedies of
the parties to this Agreement are cumulative and not alternative.  Neither the
failure nor any delay by any party in exercising any right, power, or privilege
under this Agreement or the documents referred to in this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.  To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement or the documents referred to
in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
 
11.8           Entire Agreement and
Modification                                                                           This
Agreement supersedes all prior agreements between the parties with respect to
its subject matter, and constitutes a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject
matter.  This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.
 
11.9           Disclosure Schedule                                           In
the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
 
11.10                      Assignments, Successors, and No Third-Party
Rights                                                                                                           Neither
party may assign any of its rights under this Agreement without the prior
consent of the other parties, which will not be unreasonably withheld, except
that Buyer may assign any of its rights under this Agreement to any wholly owned
Affiliate.  Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
52

--------------------------------------------------------------------------------


 
11.11                      Severability                                If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
11.12                      Section Headings,
Construction                                                                The
headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this
Agreement.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
11.13                      Time Of
Essence                                           With regard to all dates and
time periods set forth or referred to in this Agreement, time is of the essence.
 
11.14                      Governing
Law                                           This Agreement will be governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws principles.
 
11.15                      Counterparts                                This
Agreement may be executed in one or more counterparts, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
11.16                      Force
Majeure                                           No party to this Agreement
shall be responsible for any loss, damage, delay or failure of performance
resulting directly or indirectly from any cause which is beyond its reasonable
control (“Force Majeure”), including but not limited to:  delay in obtaining or
failure to obtain or loss of any approvals, permits, licenses or rights-of-way
(or any renewals thereof), except to the extent that any such delay or failure
is caused by the responsible party’s failure to comply with any covenant or
agreement contained in this Agreement; acts of God or of the public enemy; acts
or failure to act of any governmental authority not caused by any act or
omission of such Party; unanticipated changes in government codes, ordinances,
laws, rules, regulations or restrictions, unless any such restriction applies
only to the responsible party because of any act or omission of such party, and
not generally to providers of similar services; or war or warlike operations,
civil war or commotion, mobilizations or military call-up, and acts of similar
nature; revolution, rebellions, sabotage, acts of terrorism, insurrections or
riots; fires, floods, epidemics or quarantine restrictions; strikes, and other
labor actions; material shortages or unavailability or other delay hot resulting
from the responsible party’s failure to place timely orders; freight embargoes;
unworkable weather; or acts or omissions of transporters or contractors.  If any
Force Majeure causes an increase in the time required for performance of any
party’s obligations hereunder, the parties shall in good faith determine a
mutually acceptable and
53

--------------------------------------------------------------------------------


equitable extension of time to for such party complete such obligations in each
case equal to at least one day for each day of delay resulting from the Force
Majeure.




[Signature page follows]

BO1 15903178.7
 
54

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 

   
BUYER:
TACPRO, INC.
By:  /s/ Nitin P. Matani                                                    
      Name: Nitin P. Matani
      Title: President/CEO
SELLER:
CARDIOTECH INTERNATIONAL INC.
By: /s/ Eric G. Walters
       Name: Eric G. Walters
       Title: VP & CFO
 
CATHETER AND DISPOSABLE TECHNOLOGY, INC.
By:  /s/ Michael F. Adams                                                    
       Name: Michael F. Adams
       Title: President & Treasurer
 
 

BO1 15903178.5

BO1 15903178.4

BO1 15903178.3

BO1 15903178.2

BO1 15903178.1

 



 

BO1 15903178.7
 
 

--------------------------------------------------------------------------------

 
